Title: To Thomas Jefferson from Henry Dearborn, 27 February 1806
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir
                     
                            February 27th. 1806
                        
                        On reflection, I am of opinnion that it will be most advisable to take little or no notice of the projects
                            proposed by those roving preachers, who appear more anxious for obtaining proselites to their respective opinnions, than for the inculcation of rational & usefull knowledge, they
                            are at all Times sufficiently intrusive, and may become very troublesome if encouraged,—I should not think it advisable to
                            take any notice of the application from one of those characters, for two miles square of land near Sandusky.
                  with
                            sentiments of the highest respect I am Sir Your Obedt. Huml. Servt
                        
                            H. Dearborn
                     
                        
                    